Title: To Thomas Jefferson from J. Phillipe Reibelt, 13 June 1805
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     Monsieur!
                     Baltimore le 13 Juin 1805.
                  
                  Un Pharmacien et Medecin—generalement instruit, digne d’etre recû en bonne Societè, parlant les trois principales langues vivantes, qui a quittè la rive gauche du Rhin par le même Motif que Moi, c’est a dire, puisque Nous prevoions L’Empire se mettre a la place de la Republique—et que j’ai amenè avec Moi en çe pays, a le projet, de fonder a CharlottesVille (pres Monticello) une pharmacie montée sur le pied francais, Anglais et Allemand.
                  Personne ne sauroit prononcer plus decisivement sur la Question: si les proprietaires environantes (grands et petits) pourroient y desirer un tel etablissement, et s’il y a probabilitè, qu’il reussiroit—et certainement personne n’est mieux disposèe, de diriger et proteger un Litterateur Republicain expatriè, que Vous, le Seul Chef des principes liberaux sur le vaste Univers.
                  J’ose donc Vous demander en Graçe, de me dire, quelle en est Votre persuasion?
                  C’est dans cette même Supposition, que je prend la libertè, de Vous annonçer, qu’un autre Compatriote de Moi, Dtr. Konz de Trêves—un homme des mêmes Qualités Morales, scientifiques et politiques va s’etablir de la même manière a Richmond. —  Et de le recomander a Votre protection, comme un eléve du Vieux Franck au grand hopital a Vienne.
                  L’un et l’autre seront par mon entremise fournis de la pharmacie de Mr. Du Catel d’ici, qui est sous tous les rapports le pharmacien le plus distinguè de çeux, qui sont immigrè de la france, et particulierement de S. Domingue. 
                  J’ai l honneur de Vous presenter mes bien profonds et sinceres hommages.
                  
                     Reibelt.
                  
               